

	

		III

		109th CONGRESS

		2d Session

		S. RES. 426

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Specter (for himself

			 and Mr. Feingold) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Supporting the goals and ideals of National

		  Campus Safety Awareness Month.

	

	

		Whereas students and faculty on college and university

			 campuses are subject to criminal threats from—

			(1)within the

			 borders of their respective institutions; and

			(2)the communities

			 in which their respective institutions are located;

			Whereas, between 2001 and 2003, 84 homicides, 7,941 sex

			 offenses, 9,296 aggravated assaults, and 3,367 arsons on the campuses of

			 colleges and universities in the United States were reported under the Jeanne

			 Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act (20

			 U.S.C. 1092(f));

		Whereas between 1/5 and

			 1/4 of all female students become the victim of a

			 completed or attempted rape, usually by someone they know, during their college

			 careers;

		Whereas more than 97,000 students between the ages of 18

			 and 24 are victims of alcohol-related sexual assaults each year;

		Whereas, each year, more than 696,000 students between the

			 ages of 18 and 24 are assaulted by another student who has been

			 drinking;

		Whereas 1,700 college students between the ages of 18 and

			 24 die each year from alcohol-related unintentional injuries, including motor

			 vehicle crashes;

		Whereas, according to the Center for Campus Fire Safety,

			 there were 82 fire fatalities in student housing buildings between January 2000

			 and January 2006;

		Whereas Security On Campus, Inc., a national group

			 dedicated to promoting safety and security on college and university campuses,

			 has designated September 2006 as National Campus Safety Awareness

			 Month; and

		Whereas the designation of National Campus Safety

			 Awareness Month provides an opportunity to colleges and universities to inform

			 students about—

			(1)existing campus

			 crime trends;

			(2)campus security

			 policies;

			(3)crime prevention

			 techniques;

			(4)fire safety

			 issues; and

			(5)alcohol and other

			 drug education, prevention, and treatment programs: Now, therefore, be

			 it

			

	

		That the Senate—

			(1)supports the

			 goals and ideals of National Campus Safety Awareness Month; and

			(2)encourages

			 students who are enrolled in colleges and universities to participate in events

			 and awareness initiatives held during the month of September.

			

